OPINION — AG — ** INSTITUTIONS OF HIGHER EDUCATION — RENTAL OF AUTOMOBILES ** HIGHER INSTITUTIONS OF LEARNING 'MAY' ENTER INTO CONTRACTS FOR RENTAL OF AUTOMOBILES. HOWEVER, THE MILEAGE ALLOWANCE PROVIDED IN 74 Ohio St. 500.4 [74-500.4] WILL 'NOT' BE APPLICABLE. THE PERSONNEL OF SAID INSTITUTIONS MAY BE REIMBURSED NOT TO EXCEED NINE CENTS ($0.09) PER MILE WHETHER USING A PRIVATELY OWNED AUTOMOBILE OR AN AUTOMOBILE LEASED BY SUCH PERSONNEL. (SCHOOL, UNIVERSITY COLLEGE, CENTRAL PURCHASING) CITE: 70 Ohio St. 3412 [70-3412], 74 Ohio St. 85.1 [74-85.1] (CENTRAL PURCHASING ACT), 74 Ohio St. 85.2 [74-85.2](3), OPINION NO. FEBRUARY 16, 1946 — MARRILL, 74 Ohio St. 500.4 [74-500.4], 74 Ohio St. 500.5 [74-500.5] (TODD MARKUM)